Case 20-12522-JTD Doc 302 Filed 10/27/20 Pagelof3

FILED

IN THE UNITED STATES BANKRUTCY COURT

FOR THE DISTRICT OF DELAWARE
CLERK
In re: CHAPTER 11 US BANKRUPTCY COUR?
DISTRICT OF DELAWARE
MALLINCKRODT PLC. Et al Case No. 20-12522
Debtors Before the honorable
MALLINCKRODT PLC. Et al Judge JOHN T. DORSEY

V.

Plaintiffs,

STATE OF CONNECTICUT, et al.,

Defendants

Request to protect shareholders and file objection to the requested plan regarding the

elimination of the common stock with no recovery to the shareholders

In the reasons for the request, the petitioner details the difficulties that await her if the plan
is not approved and the petitioner will have to continue with legal proceedings against the
many lawsuits filed against her.

However, under the plan, the plaintiffs receive an answer that is not at all related to the write-
off of the existing share capital. In fact, the only stakeholders who will benefit from the
delisting of the existing share capital are of only one type: The Guaranteed Unsecured Notes
as defined in the petition to whom the company's debt amount is approximately $ 1.2 billion,
and who will receive the full new share capital of the company instead of about $ 825 million
(since another 375 million will be issued as new secured notes).

More precisely the Guaranteed Unsecured Notes will not be the only ones, since rather
scandalously, the management and key employees, who are responsible for the situation of
the company, will also receive 10% of the new share capital of the company.

Thus, according to the requested plan, everyone benefits from the plan, and especially the
board members who receive (or rather give themselves) 10% of the new share capital of the

20200CT 27 AMI0: 21
Case 20-12522-JTD Doc 302 Filed 10/27/20 Page2of3

reinforced company, but all this is done on the backs of existing shareholders from the
general public, whose voice is apparently not heard in court and they have no right to vote
on the plan.

¢ But of course this is not the case because the undersigned shareholders, on behalf of all the
shareholders of the company who are the general public from all over the world and
therefore represent the public interest, hereby ask the Honorable Judge to protect them.

e The law permits the court to confirm a plan that has not been accepted by all classes if the
plan is fair and equitable to and does not discriminate unfairly against the nonaccepting class.
But in this case it seems that the management of the petitioner, who decided to take the
company to a bankruptcy procedure for its benefit (or shall we say for the management’ own
benefit), abuses the voluntary bankruptcy process.

e Therefore, those who will be disproportionately and unfairly harmed by the plan are the
shareholders, the vast majority of whom are held by the public or institutions representing
the public. In the said circumstances of recovery procedure that is not accompanied by
complete liquidation this is a disproportionate and unjustifiable step towards the
shareholders; A complete deletion of the shares constitutes a complete and disproportionate
harm to stakeholders of a particular type only, while other stakeholders receive a solution -
even if partial - under the proposed plan.

e The Honorable Judge is therefore requested to not to approve the proposed plan as it is, and

to require the petitioner to amend it, in such a way that the public interest of protecting the
shareholders from the public will also be taken into account under the plan.

Sincerely,

October 23, 2020

 
Case 20-12522-JTD Doc 302

On the behalf of the few shareholders:

Arman R. Khosravi
13330 Noel Road Suite 720
Dallas TX 75240

armatima@yahoo.com

Shachar Rachmani
city: Ramat Hasharon
Israel

shacpc@gmail.com

Fahad Ali Mosaed
AlZahranu 4362 najd 6-
Najd Dist.Unit Number
103 AL JUBAIL 35815-
8975

Saudi Arabia
Fahd.a.zahrani.com

Antonio Hidalgo Pedraza

AVDA. Tenor Pedro Lavirgen 30,A,2-1
14006-Cérdoba. Spain
antoniohidped@gmail.com

Manan Salvi
140 Arsenal Street, 2308
Watertown Ma 02472

Tilo Bernhardt

Hans Sachs Strass 16, 74080
Heilbronn, Germany
Normanne11@web.de

Filed 10/27/20 Page 3 of 3
